TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00133-CV



                                Anthony F. Binetti, Appellant

                                                v.

                                Stephen A. Quance, Appellee


          FROM COUNTY COURT AT LAW NUMBER ONE OF TRAVIS COUNTY
          NO. CV-09-011824, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Anthony F. Binetti filed a motion requesting that this appeal be dismissed.

See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                            __________________________________________

                                            Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: June 30, 2010